DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

	The substitute Specification filed on 4/9/21 has been accepted and entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the substitute Specification filed on 4/9/21, immediately after the title, please 
INSERT the following paragraph:
 RELATED APPLICATIONS 
[0001]   The present invention is a U.S. National Stage under 35 USC 371 patent application, claiming priority to Serial No. PCT/CN2017/091150, filed on 30 June 2017; which claims priority of CN 201710418133.4, filed on 6 June 2017, the entirety of both of which are incorporated herein by reference.



Drawings
The drawings were received on 4/9/2021.  These drawings have been accepted and entered.

Allowable Subject Matter
Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limiations.
The combination of limitations as recited in claim 11, in their entirety.
A face detection-based bulb type alarm lamp, comprising a folding mounting base, an explosion-proof net container, a releasing device, a red bulb, a blue bulb and a DSP controller, wherein the folding mounting base is provided for fixing the red bulb and the blue bulb; the explosion-proof net container is provided for containing an explosion-proof net; the releasing device is disposed at a rear end of the explosion-proof net container and provided for releasing the explosion-proof net contained in the explosion-proof net container according to an emission control signal produced by the DSP controller when the emission control signal is received by the releasing device; wherein, DSP controller provided for controlling the folding mounting base, the explosion-proof net container, the releasing device, the red bulb, and the blue bulb; and the folding mounting base comprises, a folding element and a box, the folding element of the folding mounting base is provided for folding or unfolding the folding mounting base to switch between a folded status and an unfolded status of the folding mounting base, and the explosion-proof net container and the releasing device are embedded into the box of the folding mounting base; the DSP controller is provided for controlling the folding mounting base, the explosion-proof net .
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANABEL TON/Primary Examiner, Art Unit 2875